IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DAVID NAUGHTON,                    )
                                   )
     Plaintiff,                    )
                                   )
     v.                            )           C.A. No. N19C-01-095 JRJ
                                   )
GEM AMBULANCE, LLC,                )
and PROGRESSIVE CASUALTY           )
INSURANCE COMPANY,                 )
                                   )
                                    )
     Defendants.                   )

                        MEMORANDUM OPINION

                       Date Submitted:   February 2, 2021
                       Date Decided:     April 29, 2021


  Upon Defendants Gem Ambulance, LLC, and Progressive Casualty Insurance
          Company’s Motions for Summary Judgment: GRANTED.

Michael P. Minuti, Esquire, McCann & Wall LLC, 300 Delaware Avenue, Suite
805, Wilmington, Delaware 19801, Attorney for Plaintiff.

Roger D. Landon, Esquire, Murphy & Landon, 1011 Centre Road, Suite 210,
Wilmington, Delaware 19805, Attorney for Defendant Gem Ambulance, LLC.

Kenneth M. Doss, Esquire, Casarino Christman Shalk Ransom & Doss, P.A., 1007
North Orange Street, Suite 1100, Wilmington, DE 19899, Attorney for Defendant
Progressive Casualty Insurance Company.




Jurden, P.J.
                              I. INTRODUCTION

      This action arises from a no-contact motorcycle accident involving Plaintiff

David Naughton (“Naughton”).1 Naughton alleges that an ambulance owned and

operated by GEM Ambulance, LLC (“GEM”) forced his motorcycle off the road,

causing him significant injuries.2 Naughton brings this action against GEM under

the respondeat superior theory of liability,3 alleging that GEM’s employee and/or

agent acted negligently by (1) failing to maintain proper control of the ambulance,

(2) operating the ambulance in a careless and/or imprudent manner without due

regard for then-existing road and traffic conditions, and (3) failing to maintain a

proper lookout.4 Naughton has also sued his uninsured motorist insurer Progressive

Casualty Insurance Company (“Progressive”), alleging that Progressive must stand

in the shoes of the uninsured phantom vehicle involved in the accident and is

therefore liable to Naughton for the damages that he sustained.5

      Defendants have moved for summary judgment.            GEM argues that the

ambulance involved in Naughton’s accident was neither owned nor operated by

GEM or an agent of GEM and that there is no evidence to the contrary.6 Progressive,



1
  Plaintiff’s Amended Complaint (“Am. Compl.”) ¶ 6 (Trans. ID 63005206).
2
  Id. ¶ 17.
3
  Id. ¶¶ 17-19.
4
  Id. ¶ 15.
5
  Id. ¶ 22.
6
  Defendant GEM Ambulance’s Motion for Summary Judgment (“GEM Mot. Summ. J.”) ¶ 3
(Trans. ID 65951875).
                                         2
and GEM in the alternative, argues that because Naughton failed to plead sufficient

facts to prove the ambulance breached a duty owed to other drivers, and because

Naughton proximately caused the accident, Defendants are entitled to judgment as a

matter of law.7

      For the reasons set forth below, Defendants’ Motions for Summary Judgment

are GRANTED.

                                 II. BACKGROUND

      On March 29, 2017, Naughton was operating a motorcycle at the intersection

of westbound Lancaster Pike and North Clayton Street in Wilmington, Delaware.8

Naughton began to slow down for an ambulance that was approaching the

intersection with its lights and sirens activated, but he realized that the ambulance

appeared to be stuck in traffic.9 Believing that he had time to clear the intersection,

Naughton sped up to drive through the intersection.10 At the same time, the

ambulance drove around the stopped cars and entered the intersection directly in the

path of Naughton.11 To avoid colliding with the ambulance, Naughton “dropped”

his bike thereby causing him to be trapped under the right side of the motorcycle.12


7
  GEM Mot. Summ. J. ¶ 10; Progressive’s Motion for Summary Judgment (“Prog. Mot. Summ.
J.”) ¶ 14 (Trans. ID 65898215). Progressive takes no position on co-defendant GEM’s Motion
for Summary Judgment. (Trans. ID 65994062).
8
  Am. Compl. ¶ 6.
9
  Id. ¶ 7.
10
   GEM Mot. Summ. J. ¶ 2.
11
   Am. Compl. ¶ 8.
12
   Id. ¶ 9.
                                            3
Naughton called the Wilmington Police Department, and an officer reported to the

scene, but the officer was unable to determine the identity of the ambulance

company.13 Naughton asserts that he sued GEM because he believed that the

ambulance involved in the accident was green in color14 and that the ambulance may

have been traveling to Saint Francis Hospital based on the proximity of the accident

scene to that hospital.15

                             III. PARTIES’ CONTENTIONS

       A. Defendant Progressive Insurance

       Defendant Progressive moves for summary judgment on two grounds—that

Naughton is unable to prove that the ambulance driver breached its duty of care




13
   Id. ¶¶ 11-12.
14
   Naughton testified that he is familiar with the appearance of GEM Ambulances because his
mother has been transported by GEM Ambulances when she was ill. Plaintiff’s Response to
GEM’s Mot. Summ. J. (“Pl.’s Response to GEM Mot.”) ¶ 8 (Trans. ID 65988514) (citing
Plaintiff’s Deposition Transcript (“Pl.’s Dep. Tr.”) 86:15-87:10). When asked to describe what
the ambulance looked like, Naughton testified, “I just remember – you know, its not a tremendous
recollection but just a big green what I would call like a box truck.” See Pl.’s Dep. Tr. 34:8-12.
When asked to describe the shade of green on the ambulance, Naughton testified, “As I’m sitting
here I would say dark [green] but I can’t be positive. I can’t be positive that it was dark or light.”
See Pl.’s Dep. Tr. 34:15-21. Naughton was unable to recall how much of the ambulance was green
or if there was any writing on the ambulance. See Pl.’s Dep. Tr. 34:23-35:6.
15
   Am. Compl. ¶ 13. Naughton testified that he originally named Saint Francis Hospital as a party
to this suit because the ambulance involved in his accident “was heading towards [Saint Francis
Hospital] and [. . . ] I’ve seen those ambulances that color that looked like that bring people in to
[Saint Francis Hospital], and so I think I may, you know, generally just said, you know, it may
have been a [Saint Francis Hospital] ambulance and that’s how I came to that – definitely
resembled ambulances I’ve seen at [Saint Francis Hospital] for sure, just like GEM.” See Pl.’s
Dep. Tr. 86:15-22; 87:3-10.
                                                  4
under 21 Del. C. § 4106 and that Naughton, not the ambulance driver, was the

proximate cause of his own accident.16

       Progressive first argues that the phantom ambulance driver met the duty owed

by drivers of emergency vehicles under 21 Del. C. § 4106(d), which reads:

       The driver of an emergency vehicle is not liable for any damage to or
       loss of property or for any personal injury or death caused by the
       negligent or wrongful act or omission of such driver except acts or
       omissions amounting to gross or willful or wanton negligence so long
       as the applicable portions of subsection (c) of this section have been
       followed.
Subsection (c) of 21 Del. C. § 4106 exempts emergency vehicles from liability for

mere negligence only if the emergency vehicle is “making use of audible or visual

signals meeting the requirements of this title[.]”17 Here, it is undisputed that the

alleged ambulance driver made use of the vehicle’s emergency lights and sirens, so

the vehicle qualifies as an “emergency vehicle” under the statute.18 With respect to

its argument that the ambulance driver met the duty required under Section 4106(d),

Progressive contends that Naughton has not and cannot claim that the ambulance

driver was grossly negligent or acted in a manner amounting to willful or wanton




16
   Prog. Mot. Summ. J. ¶ 5.
17
   21 Del. C. § 4106(c).
18
   Pl.’s Dep. Tr. 19:8-9. Progressive argues that evidence that an emergency vehicle activated its
lights and sirens while slowing down or stopping at red light traffic before proceeding through an
intersection is sufficient to show the driver’s compliance with 21 Del. C. § 4106(c). Prog. Mot.
Summ. J. ¶¶ 7-8 (citing Ballard v. Cesner, 2005 WL 1654333, at *1 (Del. Super. July 15, 2005)).
                                                5
conduct.19 For this reason, Progressive argues that the ambulance driver cannot be

held liable for his actions and, thus, Naughton’s claim must fail.20

       Second, Progressive argues that it was Naughton’s failure to yield the right-

of-way pursuant to 21 Del. C. § 4134(a), not the ambulance driver’s conduct, that

was the proximate cause of his accident.21 21 Del. C. § 4134(a) requires that,

       [u]pon the immediate approach of an authorized emergency vehicle
       making use of audible or visual signals . . . the driver of every other
       vehicle shall yield the right-of-way and shall immediately drive to a
       position parallel to, and as close as possible to, the right-hand edge or
       curb of the roadway clear of any intersections and shall relinquish the
       right-of-way until the authorized emergency vehicle has passed[.]
Progressive claims that Naughton failed to yield the right-of-way to the ambulance

because he attempted to continue through the intersection despite hearing and seeing

emergency signals and watching the ambulance attempting to maneuver around

traffic.22 Because Naughton had a duty to yield under 21 Del. C. § 4134(a) but failed

to do so, Progressive argues, Naughton’s conduct is the only proximate cause of his

accident.23

       B. Defendant GEM Ambulance




19
   Prog. Mot. Summ. J. ¶¶ 9-10. Progressive argues the record lacks any evidence to support a
hypothetical claim that the ambulance driver was grossly negligent. Id. ¶ 10.
20
   Id. ¶¶ 11-12.
21
   Id. ¶¶ 12-13.
22
   Id. ¶ 14.
23
   Id.
                                             6
      Defendant GEM’s argument on summary judgment is that Naughton’s

respondeat superior claim must fail because the ambulance was neither owned nor

operated by GEM, nor was it being operated by an agent of GEM.24 GEM points to

Naughton’s concession that he was unable to discern the identity or owner of the

ambulance involved in his accident.25 GEM argues that Naughton has filed suit

against GEM for an accident that GEM was not involved in because of his previous

familiarity with GEM Ambulance26 and a few minor aesthetic similarities between

the ambulance involved in Naughton’s accident and GEM’s ambulances; in other

words, GEM maintains, this is a case of mistaken identity.27 GEM argues that

Naughton was unable to provide a description of the ambulance involved in the

accident identifying it as a GEM ambulance.28 All that Naughton could offer to

identify the ambulance was that the vehicle was “a big green . . . box truck

[ambulance].”29 Naughton testified that he could not recall seeing the word “GEM”

or any other writing on the ambulance and could not describe the shade of green or

how much of the ambulance was painted green.30



24
   GEM Mot. Summ. J. ¶ 3.
25
   Id. ¶ 3 (citing to Pl.’s Dep. Tr. 37:15-18).
26
   GEM points to Naughton’s brief and limited description of the ambulance involved in the
accident to show that Naughton sued GEM only because he was familiar with GEM ambulances
from 2015, when GEM had transported Naughton’s sick mother numerous times. Id. ¶ 6.
27
   Id.
28
   Id.
29
   Id. (citing Pl.’s Dep. Tr. 34:11-12); see also Pl.’s Dep. Tr. 19:8, 22:4, 84:15-87:15.
30
   Id.
                                            7
       According to the testimony of GEM’s corporate designee, GEM owns and

operates two types of ambulances, including the big-box type, the kind that

Naughton described, but these ambulances are used only for transport in the State of

Delaware.31 GEM is not authorized to respond to emergencies in Delaware, so

although all GEM ambulances are equipped with emergency signals, drivers are not

authorized to activate the signals while driving in Delaware.32 Further, GEM

maintains that there is no evidence that a GEM ambulance was in the location where

the accident took place at the time the accident occurred. Based on GEM’s

computer-aided dispatch system (“CAD”), there were five GEM ambulances in the

general Wilmington area around the time of Naughton’s accident.33 Only one of the

five was the big-box type of ambulance that Naughton described as having been

involved in the accident, and that particular ambulance marked its arrival at a

destination approximately 6.4 roadway miles from the accident location, thirteen

minutes prior to the accident, and called in “complete” two minutes after the

accident.34 Precise GPS data of the routes driven by each GEM ambulance is purged

every 90 days, so the route taken by this particular ambulance on the day of

Naughton’s accident is unavailable.35


31
   Id. ¶ 7. Naughton does not dispute the testimony given by GEM’s corporate designee, Michael
Hynes.
32
   GEM Mot. Summ. J. ¶ 7.
33
   Id. ¶ 8.
34
   Id.
35
   Id.
                                              8
       Alternatively, GEM adopts and incorporates by reference the legal arguments

put forth by Progressive in its Motion for Summary Judgment regarding the

applicable standards of care and liability of the ambulance driver and the proximate

cause of the accident.36

       C. Naughton’s Response

       First, in response to GEM’s claim of mistaken identity, Naughton raises the

possibility that a GEM ambulance driver operated a GEM ambulance outside the

bounds of his or her employment by wrongfully activating the emergency signals in

order to enter the intersection and avoid the traffic.37 Naughton argues that a genuine

issue of material fact exists as to the owner and operator of the ambulance because

there is no evidence in the record that any other ambulance was responding to

emergency calls in the area around the time of the accident.38

       For this reason, Naughton also argues that GEM and Progressive’s reliance

on the immunity privileges of 21 Del. C. § 4106 and § 4134 are misplaced.39

Assuming, arguendo, that a GEM ambulance was involved in the accident,



36
   Id. ¶ 9.
37
   Pl.’s Response to GEM Mot. ¶ 3.
38
   Id. ¶¶ 9-10. In its Motion for Summary Judgment, GEM points out that Plaintiff was unaware
that one other ambulance company in the area, Mill Creek Fire Department, also had green
ambulances. See GEM Mot. Summ. J. ¶ 6. Plaintiff argues GEM could have attempted but failed
to offer any evidence that Mill Creek ambulances were in the area of the accident or near the
closest hospital, St. Francis, around the time of the accident. Pl.’s Response to GEM Mot. ¶¶ 9-
10.
39
   Pl.’s Response to GEM Mot. ¶¶ 11-18.
                                               9
Naughton claims that GEM cannot rely on the immunity privileges afforded to

emergency vehicles under 21 Del. C. § 4106 or § 4134 because the ambulance

involved could not qualify as an “emergency vehicle” at the time of the accident.40

Based on GEM’s testimony that its ambulances are not authorized to respond to

emergency calls in Delaware, Naughton argues that when the ambulance drove

through the intersection with its emergency signals activated, it was not doing so in

response to a true emergency and so should not receive statutory immunity. 41 For

this same reason, Naughton refutes the claim that he failed to yield the right-of-way,

arguing that the ambulance did not have the right-of-way because the driver was not

responding to an emergency call.42

                                    IV. DISCUSSION

       A. Standard of Review

       On a motion for summary judgment, the Court views all facts in a light most

favorable to the non-moving party and determines whether a genuine issue of

material fact exists.43 Summary judgment is appropriate when there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of



40
   Id. ¶¶ 11-16.
41
   Id.
42
   Plaintiff’s Response to Prog. Mot. Summ. J. (“Pl.’s Response to Prog. Mot.”) ¶ 19 (Trans. ID
65959449) (“[P]er its corporate designee, [GEM]’s ambulances do not respond to emergency calls
in Delaware. So there simply was no ‘emergency’ in this case.”).
43
   Marrero v. State Farm Fire & Cas. Co., 2015 WL 5440513, at *2 (Del. Super. Ct. Sept. 14,
2015) (quotations omitted) (citation omitted).
                                              10
law.44 If the record reveals that there is a material fact in dispute, or if the factual

record has not been developed thoroughly enough to allow the Court to apply the

law to the facts of the case, then summary judgment must be denied.45

       B. Liability of the Ambulance Driver Under 21 Del. C. § 4106 & § 4134

       Naughton’s argument that the ambulance driver’s wrongful conduct precludes

Defendants’ claim to statutory immunity is not supportable. It is speculation on top

of speculation.       Naughton cannot create a genuine issue of material fact by

speculating and surmising.46

       With respect to the ambulance driver’s liability under 21 Del. C. § 4106,

Naughton has pled neither gross negligence nor willful or wanton conduct on the

part of the ambulance driver.47 21 Del. C. § 4106 permits liability for an emergency


44
   Super. Ct. Civ. R. 56(c).
45
   Marrero, 2015 WL 5440513, at *2 (citation omitted).
46
   In re Asbestos Litig., 2007 WL 1651968, at *16 (Del. Super. May 31, 2007) (“Where there is no
precedent fact, there can be no inference; an inference cannot flow from the nonexistence of a fact,
or from a complete absence of evidence as to the particular fact. Nor can an inference be based on
surmise, speculation, conjecture, or guess, or on imagination or supposition.”).
47
   In fact, Naughton testified at his deposition that the driver “was doing everything they probably
should have done professionally if the car was in the way” when describing the driver’s efforts to
maneuver around the traffic in front of it and proceed through the intersection. Pl.’s Dep. Tr. 32:6-
11. At oral argument, Plaintiff’s counsel stated that he believed that Naughton was referring only
to the ambulance driver’s use of lights and sirens, not the drivers’ driving actions, when Naughton
testified the driver “was doing everything they probably should have done professionally if the car
was in the way.” Naughton made no indication in his testimony that he was referring only to the
ambulance driver’s use of lights and sirens. Read in its totality, Naughton’s statement appears to
describe the actions taken by the driver, including but not limited to the use of lights and sirens.
See Pl.’s Dep. Tr. 31:20-32:11.
         Q: So when you first hear the siren you don’t see the ambulance immediately;
         correct?
       A: Yeah. That’s true.

                                                 11
vehicle driver only if the driver has been grossly negligent or demonstrated willful

or wanton conduct. For this reason, Naughton’s claim against GEM and Progressive

must fail under 21 Del. C. § 4106.

       With respect to the claim that Naughton failed to yield the right-of-way, 21

Del. C. § 4134(a) provides that drivers must yield the right-of-way to clear roadways

and intersections “[u]pon the immediate approach of an authorized emergency

vehicle making use of audible or visual signals[.]”48 Moments before his accident

occurred, Naughton saw what he believed to be an emergency vehicle with its lights

and sirens activated attempting to enter the intersection that he was in.49 It is clear

that he failed to yield the right-of-way to the emergency vehicle, as is required by

statute, when he continued through the intersection.50 Because Naughton failed to

comply with 21 Del. C. § 4134, his claim against GEM and Progressive must fail.



       Q: And as you are getting sort of near the intersection, that’s when you first notice
       the ambulance off to your left; right?
       A: The siren first, then the lights. The closer I get to the green light, ten, fifteen
       yards, I can see it now and it’s trying to get through.
       Q: Okay. So he’s using both his lights and his sirens – his flashing lights and his
       siren, then, whoever’s driving the ambulance?
        A: I think he or she was doing everything they probably should have done
        professionally if the car was in the way.
48
   21 Del. C. § 4134(a).
49
   See Green v. Millsboro Fire Co., Inc., 403 A.2d 286, 289 (Del. 1979) (“[B]efore a violation of
21 Del. C. § 4134 can be established it must first be established that plaintiff was aware or should
have been aware of the emergency vehicle.”).
50
   At oral argument on February 2, 2021, Naughton’s counsel agreed that Naughton had a duty to
yield to the ambulance if he deemed it an emergency vehicle and that nothing in the record
suggested that Naughton did not believe that the ambulance was an emergency vehicle.
                                                12
       C. Identity of the Ambulance Involved in Naughton’s Accident

       On this Motion for Summary Judgment, GEM bears the initial burden of

showing that there are no genuine issues of material fact.51 If and when GEM is able

to meet its initial burden, the burden then shifts to Naughton to demonstrate that a

genuine issue of material fact does exist.52 GEM has met its burden. GEM has

produced testimony from its corporate designee stating that GEM is not authorized

to conduct emergency transport or activate its vehicles’ emergency lights and sirens

in the State of Delaware, it provided a map showing the location of the five GEM

ambulances in the general Wilmington area around the time Naughton’s accident

occurred, none of which were near the scene, and it identified at least one other

ambulance company in the area with green ambulances, Mill Creek Fire Company.53

The burden now shifts to Naughton to demonstrate that a genuine issue of material

fact does exist.54




51
   See Kovach v. Brandywine Innkeepers Ltd. P’ship, 2000 WL 703343, at *1 (Del. Super. Apr.
20, 2000); see also Talmo v. Union Park Automotive, 2011 WL 5335391, at *2 (Del. Super. Nov.
1, 2011).
52
   Id.; see also Talmo, 2011 WL 5335391, at *2 (“On a motion for summary judgment, the moving
party bears the initial burden of showing that there are no material facts in dispute. If the moving
party meets this burden, then the burden shifts to the non-moving party to set forth specific facts
in its response to the motion for summary judgment that go beyond the bare allegations of the
complaint.”).
53
   GEM Mot. Summ. J. ¶¶ 6-8.
54
   In re Asbestos Litig., 2007 WL 1651968, at *16 (“The moving party bears the initial burden of
demonstrating that the undisputed facts support his claims or defenses. If the motion is properly
supported, then the burden shifts to the non-moving party to demonstrate that there are material
issues of fact for resolution by the ultimate fact-finder[.]”).
                                                13
       The only evidence in the record supporting Naughton’s claim that GEM is

liable is his testimony that the “ambulance was green in color”55 and a CAD data

entry showing that a GEM ambulance engaged in a call 6.4 miles away from the

scene of the accident at the time the accident occurred.56 Naughton does not dispute

the testimony provided by GEM’s corporate designee as to the location of the closest

GEM big-box ambulance 6.4 miles away from the scene of the accident before and

after the accident occurred.57 Rather, Naughton posits that material facts remain

unresolved because there is no data available to show whether any of the five GEM

ambulances in Delaware were within one mile of the scene of the accident on the

day it occurred and because the data entry showing the location of the GEM

ambulance 6.4 miles away from the scene of the accident was dependent on the

ambulance driver accurately reporting his arrival and departure.58

       Naughton attempts to create a genuine issue of material fact regarding whether

the ambulance was GEM owned and operated by arguing that (1) GEM failed to

provide evidence that another ambulance was operating within the area when the

accident occurred; (2) GEM identified only one additional ambulance company in

Delaware with green ambulances, but this company does not operate in the area



55
   Am. Compl. ¶ 13; see Pl.’s Dep. Tr. 34:11-12.
56
   GEM Mot. Summ. J. ¶ 8.
57
   At oral argument on February 2, 2021, Naughton’s counsel stated that he has no reason to dispute
the credibility of the testimony provided by GEM’s corporate designee.
58
   Naughton’s counsel offered this theory at oral argument on February 2, 2021.
                                                14
where the accident occurred; and (3) GEM was unable to show that any other

ambulance company had been traveling to or from the closest hospital to the accident

scene when the accident occurred.59

       These arguments do not satisfy Naughton’s burden to set forth facts showing

the ambulance was a GEM ambulance.60 Naughton has not produced evidence to

show that there may have been a GEM ambulance close to the scene of the accident

when it occurred. He merely casts unsubstantiated assumptions on the evidence

provided by GEM. 61 At this stage, it is Naughton’s burden, not GEM’s, to set forth

facts showing that the ambulance was GEM owned and operated.62 Naughton has

not produced sufficient evidence to show a genuine issue of material fact—in other

words, evidence that could allow a reasonable jury to return a verdict in his favor.63

For this reason, Naughton’s claim against GEM must fail.

                                   V. CONCLUSION

       For the forgoing reasons, the Court finds that Naughton has failed to

demonstrate a genuine issue of material fact, and as such, Defendants are entitled to




59
   Pl.’s Response to GEM Mot. ¶¶ 4-10.
60
   Kovach, 2000 WL 703343, at *1 (“The Court’s decision [on a motion for summary judgment]
must be based solely on the record presented and not on all evidence ‘potentially possible.’”).
61
   At oral argument on February 2, 2021, Naughton’s counsel conceded it is not GEM’s burden to
prove the negative of Naughton’s argument.
62
   Talmo, 2011 WL 5335391, at *2.
63
   Gibson v. Metropolitan Grp. Prop. & Casualty Ins. Co., 2017 WL 5606714, at *3 (Del. Super.
Nov. 15, 2017).
                                              15
judgment in their favor as a matter of law. Consequently, Defendants’ Motions for

Summary Judgment are GRANTED.



      IT IS SO ORDERED.


                                                  Jan R. Jurden

                                            Jan R. Jurden, President Judge
cc: Prothonotary




                                       16